7. Protection of consumers in respect of certain aspects of timeshares (
- Before the vote:
rapporteur. - (NL) Mr President, I should once again like to thank everyone, including the shadow rapporteurs from the various committees and the Commissioner.
I hope we will approve the text, because it represents a huge step forward for consumer rights in Europe and will give the European tourism industry an enormous boost.
I therefore hope that my fellow Members will approve the compromise, and that we will take this important step towards optimising the internal market in one reading.
I declare voting suspended to make way for the formal sitting.